DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is  a 371 of PCT/US18/26604 filed 04/06/18, and claims benefit from provisional application 62/606,581 filed 09/28/2017, and provisional application 62/601,995 filed 04/06/2017. 
Status of Claims
Claims 1-23 are pending. 
Claims 10-23 have been withdrawn.
Claims 1-9 are present for consideration.
Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 10/10/2019, 04/24/2020, and 07/08/2021 have been considered by the Examiner.
Election/Restrictions
Applicant’s election without traverse of group I (a system for additive manufacturing) in the reply filed on 01/06/2022 is acknowledged.
Claim Objections
Claim 1 is objected to because of the following informality:  a typo. Claim 1 recites the limitation “...a support material comprising a a first solid phase…” in line 2. The Applicant is advised to amend Claim 1 to delete the second “a” and to recite “...a support material comprising a first solid phase...” 
Claim 2 is objected to because of the following informalities: missing words. Claim 2 recites the limitation “…wherein transition of the support material comprises neutralization of the print material…” lines 2-3. The Applicant is advised to amend Claim 2 to recite “…wherein a transition of the support material comprises a neutralization of the print material…” 
Claim 7 is objected to because of the following informalities: a missing word. Claim 7 recites the limitation “…a salt concentration that is configured to induce gelation of the print material…” in line 3. The Applicant is advised to amend Claim 7 to recite “…a salt concentration that is configured to induce the gelation of the print material…” Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 2 recites the limitation “…wherein transition of the support material comprises neutralization of the print material comprises neutralization of the print material…” lines 2-3. Claim 2 is indefinite because there is insufficient antecedent basis for the limitations “transition of the support material” and “neutralization of the print material” in the claim. It is unclear what transition and what neutralization Applicant is referring to.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-5  are rejected under 35 U.S.C. 103 as being unpatentable over Lee (Lee et al. On-Demand Three-Dimensional Freeform Fabrication of Multi-Layered Hydrogel Scaffold with Fluidic Channels. Biotechnology and Bioengineering, Vol. 105, No. 6, April 15, 2010.)
Regarding Claim 1, Lee discloses the invention substantially as claimed being (Figure 2, [Abstract]; pp. 1179-1181 [Materials and Methods]) a system comprising:
a support material (a temperature-sensitive gelatin) comprising a first solid phase (the gelatin is cooled to room temperature after it is printed into the collagen) and a first fluid phase (the gelatin is dispensed as a liquid substance), the support material being configured to flow in response to experiencing a stress (the gelatin flows when it is heated above its melting temperature); and
a print material (collagen) embedded in the support material (gelatin), the print material configured to transition from a second fluid phase to a second solid phase in the support material (Lee describes (p. 1181, 1st column 2nd paragraph) : “… NaHCO3 solution was applied on the top surface to crosslink the remainder of the printed collagen bed. The coating of NaHCO3 also served as the binder and crosslinker for the subsequent collagen layer.”) The limitation “configured to transition from a second fluid phase to a second solid phase in the support material by a fluid-fluid interaction between the first fluid phase of the support material and the second fluid phase of the print material” amounts to a product-by-process  limitation. If the product in a product-by- process claim is obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP § 2113.) In this instance, the print material (collagen) transitions from a second fluid phase to a second solid phase in the support material (the gelatin.)

Regarding Claim 3, Lee discloses (pp. 1179-1181 [Materials and Methods]) a print material comprising collagen.
Regarding Claim 4, Lee discloses (Figure 4e; p. 1182, 2nd column 2nd paragraph) a print material (collagen) comprising a strand (the Examiner is broadly interpreting the strand to be a channel embedded in the print material) including a diameter between about 10-250 micrometers (p. 1182, 2nd column, 2nd paragraph discloses: “[A]fter removing the gelatin from the collagen scaffold, air bubbles were intentionally injected using a 30½-gauge needle into the formed channel to visually confirm the channel construction (Fig. 4e). We also loaded colored microbeads inside the channel for the visualization to measure the channel height  110 m through the adjustment of the focal depth of a microscope.) Therefore, Lee discloses a channel having a 110 m diameter, which falls within the claimed range of 10-250 micrometers.
Regarding Claim 5, Lee discloses (Figure 2) that the print material is a first print material (collagen printed in the bottom layer shown in step 1), and wherein the system comprises a second print material (collagen printed in the second layer shown in step 2) that forms a mesh (a multi-layer scaffold in Figure 2) that encases the first print material, the mesh configured to support a geometry of the first print material when the support material (gelatin) is removed from the first print material (step 8 in Figure 2.)

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Sigma Aldrich (Sigma-Aldrich Gelatin Product Information Sheet, 2021.)
Regarding Claim 2, Lee discloses (Figure 2, pp. 1180-1181) an acidic print material (collagen hydrogel precursor was maintained at a pH of 4.5), and the transition of the support material (the transition of the gelatin from solid to fluid) comprises neutralization of the print material. Lee describes an acidic collagen precursor that has a neutral pH after the crosslinking reaction (p. 1180, 1st column 2nd paragraph: “… [C]hemically crosslinkable (solution-phase in acidic pH and gel-phase in neutral pH) collagen hydrogel precursor […] The collagen hydrogel precursor was maintained at a pH of 4.5 and kept in an ice bath before dispensing…”)
However, Lee does not disclose that the support material is more basic than the print material. Additionally, Lee does not explicitly disclose a fluid-fluid interaction of the print material and the support material.
The brochure by Sigma-Aldrich teaches (1st page, 2nd column) that the pH of a 1.5% solution at 25 °C for Type B gelatin is 5.0-7.5, which is more basic than the print material (the collagen hydrogel precursor at a pH of 4.5.) Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to replace the Porcine skin Type A gelatin (from Sigma Aldrich, St. Louis, MO) in the method of Lee with the Type B gelatin taught by Sigma-Adrich, which is more basic than the print material (collagen hydrogel precursor at a pH of 4.5), in order to enhance the crosslinking of the collagen.
Additionally, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, that the print material (collagen) in the method of Lee does not crosslink at a uniform rate in each of the layers shown in Figure 2, such that a fluid-fluid interaction of the print material and the support material may occur at least in some locations.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Boland (Boland, et al. "Application Of Inkjet Printing To Tissue Engineering". Biotechnology Journal, vol 1, no. 9, 2006, pp. 910-917.)
Regarding Claim 6, Lee discloses (Figure 2, [Abstract]; pp. 1179-1181 [Materials and Methods]) that the first print material comprises collagen. However Lee does not disclose a second print material comprising alginate and the support material comprising calcium. In the same field of endeavor, Boland teaches ([Abstract]; [3-D printing of biomaterials using thermal inkjet printers]) a print material comprising alginate, and a support material comprising calcium (0.25 M CaCl2)  (Boland describes [3-D printing of biomaterials using thermal inkjet printers] p. 914: “The chamber was filled with a 2% alginic acid solution, a liquid that is known to cross-link under mild conditions to form a biodegradable hydrogel scaffold. The ink cartridge was filled with 0.25 M CaCl2, which is known to promote the cross-linking of the individual alginate chains resulting in a 3-D structure.”) The advantage of these biomaterials is to allow the placement of cells within 3-D hydrogel structures.
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to replace the second print material in the method of Lee with a second print material comprising alginate, and a support material comprising calcium, as taught by Boland, in order to allow the placement of cells within 3-D hydrogel structures.

Regarding Claim 7, Lee discloses (p. 1181, 1st column 2nd paragraph) the use of a salt concentration that is configured to induce gelation of the print material (collagen) from the second fluid phase to the second solid phase in the support material (p. 1181, 1st column 2nd paragraph describes: “… a nebulized NaHCO3 solution was applied on the top surface to crosslink the remainder of the printed collagen bed. The coating of NaHCO3 also served as the binder and crosslinker for the subsequent collagen layer.”) However, Lee does not disclose a support material (the gelatin) comprising a salt concentration that is configured to induce gelation of the print material (collagen) from the second fluid phase to the second solid phase. 
In the same field of endeavor, Boland teaches ([Abstract]; p. 914 [3-D printing of biomaterials using thermal inkjet printers]) a support material (aqueous solution) comprising a salt concentration (0.25 M CaCl2) that is configured to induce gelation of the print material (alginate) from the second fluid phase to the second solid phase  (Boland describes [3-D printing of biomaterials using thermal inkjet printers] p. 914: “The chamber was filled with a 2% alginic acid solution, a liquid that is known to cross-link under mild conditions to form a biodegradable hydrogel scaffold. The ink cartridge was filled with 0.25 M CaCl2, which is known to promote the cross-linking of the individual alginate chains resulting in a 3-D structure.”)
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to add a salt concentration (i.e. NaHCO3) to the support material (the gelatin) in the method of Lee, such that the salt induces the gelation of the print material (collagen) from the second fluid phase to the second solid phase, as taught in the method of  Boland, in order to promote the crosslinking of the printed collagen.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Boland, as applied to Claim 7, as evidenced by Endmemo. (http://www.endmemo.com/chem/massmolarconcentration.php?l=g%2FL&s=mol%2FL)
Regarding Claim 8, the support material in the method of Lee, as modified by Boland, contains a salt concentration of sodium bicarbonate (NaHCO3). Lee also discloses (p. 1180, 1st column 2nd paragraph) a salt concentration of sodium bicarbonate (NaHCO3), which is approximately 40g/L-80g/L (p. 1180, 1st column 2nd paragraph discloses: “Sodium bicarbonate (NaHCO3) in distilled water (0.8 M) was used as a crosslinking material for the collagen hydrogel precursor…”) According to Endmemo, the molar mass of NaHCO3 is 84g/mol; therefore, the concentration of sodium bicarbonate 0.8 M = 0.8 mol/L = 0.8mol/L*84g/mol = 67.2 g/L, which falls in the claimed range of 40g/L-80g/L.
  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Nixon (Nixon, et al. " Gelatin coacervate microcapsules containing sulphamerazine: Their preparation and the in vitro release of the drug ". Journal of Pharm. Pharmac., vol 20, 1968, pp. 528-538.)
Regarding Claim 9, Lee discloses (Figure 2, [Abstract]; pp. 1179-1181 [Materials and Methods]) that the support material comprises gelatin. However, Lee does not disclose a support material comprising a coacervate slurry. Nixon teaches ([Abstract]; p. 528 [Experimental]) a method of preparation of gelatin coacervate slurry, in the field of material science, for the purpose of releasing a drug from the microcapsules [Abstract]. It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to inject the gelatin coacervate slurry taught by Nixon, in the channels embedded in the print material of Lee, in order to  release a drug in the collagen.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROKHAYA DIOP whose telephone number is (571)272-7137.  The examiner can normally be reached on 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROKHAYA DIOP/
Examiner, Art Unit 3774

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774